DISMISS; and Opinion Filed December 16, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01225-CV

                           JUNG HYUN HA, Appellant
                                      V.
                  MNR GROUP, LLC AND KYUNG NAM SEO, Appellees

                        On Appeal from the 191st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-14-00497

                             MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Stoddart
                                   Opinion by Justice Fillmore
       Before the Court is appellant’s December 13, 2016 motion to dismiss the appeal. In the

motion, the appellant states the parties have reached a settlement agreement and no longer wish

to pursue the appeal.

       We grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a)(1).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE

161225F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JUNG HYUN HA, Appellant                             On Appeal from the 191st Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-01225-CV        V.                        Trial Court Cause No. DC-14-00497.
                                                    Opinion delivered by Justice Fillmore,
MNR GROUP, LLC AND KYUNG NAM                        Justices Francis and Stoddart participating.
SEO, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees MNR GROUP, LLC AND KYUNG NAM SEO recover
their costs of this appeal, if any, from appellant JUNG HYUN HA.


Judgment entered this 16th day of December, 2016.




                                             –2–